ORDER VACATING OPINION OP THE DISTRICT COURT AND REMANDING WITH INSTRUCTIONS TO DISMISS
On December 15, 2006, the Cherokee Nation through Diane Hammons, Its Attorney General and the Tribal Council through Todd Hembree, their Attorney, filed a joint request in the District Court in case no. CV-06-93 before the Hon. John T. Cripps, District Judge for declaratory relief interpreting a listing of Constitutional and Statutory provisions. The District Court issued its Order February 12, 2007. From that decision, the Appellants have sought review of this Court.
The Court has reviewed the files and records before us in this matter, giving due regard to the provisions of Article VIII the Constitution of 1999 and LA 11-07, and FINDS:
That the District Court lacks jurisdiction to give judicial opinion regarding the general interpretation of legislation. Absent an actual case or controversy, the general interpretation of legislation is not properly before the District Court and is not ripe for judicial determination.
IT IS THEREFORE ORDERED that the Order of the District Court dated February 12, 2007, is hereby VACATED and this matter is remanded to the District Court with instructions to DISMISS.
DARELL R. MATLOCK, JR., Chief Justice, DARRELL DOWTY, Justice, JAMES G. WILCOXEN, Justice, and KYLE B. HASKINS, Justice.